Citation Nr: 1133498	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-18 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 1998, for the award of a 100 percent rating for episodic ventricular arrhythmia, status post automated implanted cardiac defibrillator, to include on the basis of clear and unmistakable error (CUE) in a July 22, 1997 rating decision.

2.  Entitlement to a rating in excess of 70 percent for anoxic brain injury with memory impairment and posttraumatic stress disorder (PTSD) (also claimed as panic attacks), prior to May 11, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from October and March 2006 rating decisions.  

In October 2005, the RO, inter alia, granted a 100 percent rating for episodic ventricular arrhythmia, status post automated implanted cardiac defibrillator, effective January 12, 1998, and denied a rating in excess of 70 percent for anoxic brain injury with memory impairment and PTSD (also claimed as panic attacks).  In December 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In March 2006, the RO determined, in effect, that it did not commit clear and unmistakable error (CUE) when, its October 2005 decision, the RO assigned an effective date of January 12, 1998 for the award of the 100 percent rating for episodic ventricular arrhythmia, status post automated implanted cardiac defibrillator, and did not assign separate ratings for an anoxic brain injury with memory impairment and PTSD (also claimed as panic attacks).  In April 2006, the Veteran filed a notice of disagreement (NOD).  A SOC was issued in June 2006, and the Veteran filed a substantive appeal (via a VA Form 9) later that month.

In June 2009, the Board denied the claim of CUE in the RO's October 2005 rating decision.  The remaining claims on appeal were then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, in August 2011, the AMC issued a rating decision wherein it increased the rating for anoxic brain injury with memory impairment and PTSD (also claimed as panic attacks) to 100 percent, effective May 11, 2010.  The AMC otherwise continued to deny the claims (as reflected in a February 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

For reasons expressed in more detail, below, the Board has recharacterized the earlier effective date claim as encompassing consideration of the matter of CUE in a July 1997 rating decision, as reflected on the title page.

Moreover, although a 100 percent rating for anoxic brain injury with memory impairment and PTSD (also claimed as panic attacks) has been awarded from May 11, 2010, a rating in excess of 70 percent is available prior to that date, and the Veteran is presumed to seek the maximum available benefit for a disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the matter of rating in excess of 70 percent prior to May 11, 2010 remains viable on appeal. 

The matters remaining on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Pertinent to the claim for an earlier effective date, the Board notes that, in July 1997, the RO revised, on the basis of CUE, a September 1990 rating decision in which an initial 10 percent rating for service-connected episodic ventricular arrhythmia under former Diagnostic Codes 7099-7013 (pertaining to paroxysmal tachycardia) was assigned.  The RO determined that the Veteran's disability should have been rated under former Diagnostic Codes 7013-7015 (pertaining to paroxysmal tachycardia and auriculoventricular block), which, among other things, provided for the assignment of a 100 percent rating for a period of 13 months following hospitalization for implantation of a permanent pacemaker, with a minimum 30 percent rating thereafter.  See 38 C.F.R. § 4.104, Diagnostic Codes 7013, 7015 (1997).  Because the Veteran was shown to have undergone implantation of a cardiac defibrillator during service in June 1990, and because he was also shown to have been released from the hospital in August 1990, the RO assigned a 100 percent rating for the Veteran's disability from August 24, 1990 (the day after the Veteran's separation from service) through September 30, 1991, followed by the minimum 30 percent rating, effective October 1, 1991.  The Veteran was notified of the RO's July 1997 decision, but did not appeal.

When read together, the regulations governing finality and the assignment of effective dates essentially provide that the finality of the RO's July 1997 determination stands as a bar to an award of a 100 percent rating for service-connected episodic ventricular arrhythmia prior to the date of that decision.  See 38 C.F.R. § 3.400(o)(2).  See also 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1997). However, the Board notes that if there was CUE in the July 1997 decision, that decision would not be final, and an award of increased benefits could be made effective from an earlier date.  See 38 C.F.R. § 3.105(a).

In his December 2005 NOD, the Veteran asserted, inter alia, that the RO committed CUE in July 1997 when it failed to assign a 100 percent rating for service-connected episodic ventricular arrhythmia beyond October 1, 1991.  It was subsequently noted, among other things, that the Veteran had undergone a procedure for replacement of the original implanted cardiac defibrillator in December 1993.  See 38 C.F.R. § 4.104, Diagnostic Codes 7013, 7015 (1997) (cited to above) (providing for the assignment of a 100 percent rating for a period of 13 months following hospitalization for implantation).

The RO has not explicitly considered the matter of CUE in the RO's July 1997 rating decision in light of the governing legal authority.  See, e.g, the February 2011 SSOC (specifically indicating that CUE in the 1997 decision had not been considered).  However, given the above noted discussion-and because a determination on the matter of CUE could impact a determination as to the Veteran's entitlement to a 100 percent rating for episodic ventricular arrhythmia, status post automated implanted cardiac defibrillator, for at least a portion of the period prior to January 12, 1998-on these facts, the matter of CUE is, essentially, a component of the earlier effective date claim.   The RO should consider the expanded claim-and, in particular, the matter of CUE in the July 1997 rating decision-in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
Also, pertinent to both claims remaining on appeal, the record reflects that there outstanding , potentially relevant VA medical records.  Specifically, in August 2010, the Veteran submitted two releases wherein he indicated that he had been treated for cardiac and psychiatric difficulties at the VA Medical Center (VAMC) in Ann Arbor, Michigan dated from 1991 to 1997, and for psychiatric difficulties at the VA Community Based Outpatient Clinic (CBOC) in Beaufort, South Carolina dated from 1996 to the present.

Currently, the claims file contains no records of treatment from the Beaufort VA CBOC dated after March 17, 2006.  Further, although the claims file contains some records from the Ann Arbor VAMC, it appears that those records are incomplete.  For example, while it appears from the available evidence the Veteran may have undergone the December 1993 replacement of his previously implanted cardiac defibrillator at that facility, the claims file does not contain any corresponding hospital summaries, or related operative or progress notes, from that facility for that time period.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Beaufort VA CBOC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 17, 2006, and should also obtain from the Ann Arbor VAMC all outstanding records of relevant VA evaluation and/or treatment of the Veteran, to include any hospital summaries or related operative or progress notes associated with the replacement of a previously implanted cardiac defibrillator at that facility in December 1993.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, while these matters are on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).
 
Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Beaufort VA CBOC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, to particularly include any relevant records dated after March 17, 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should obtain from the Ann Arbor VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran from 1991 to 1997, to particularly include any hospital summaries and related operative and progress notes associated with the apparent replacement of a previously implanted cardiac defibrillator at that facility in December 1993.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.   If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional development deemed warranted, the RO should adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

In adjudicating the claim for an earlier effective date, the RO must explicitly address the whether the RO committed CUE in the July 1997 rating decision in failing to assign a 100 percent rating for service-connected episodic ventricular arrhythmia beyond October 1, 1991.  The RO's adjudication of this matter  should be accomplished on the basis of all pertinent evidence of record, including any evidence which was constructively before the RO in July 1997 (to include any VA reports of replacement of a previously implanted cardiac defibrillator in December 1993), and in light of all pertinent legal authority then in effect.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

